DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 11/18/2021, are pending and are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,181,334. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipate the pending claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batdorf US Pat. No. 8,776,770
Batdorf teaches:
In Reference to Claim 1
An archery adjustment device (200, Fig. 13-18) comprising: 
an archery limb support configured to be coupled to an archery bow (limb support holder 204 pivotally coupled to bow riser 202), wherein: 
the archery bow comprises a frame (frame/riser 202), 
at least one archery limb (pairs of bow limbs 18/20 are coupled to a support 204 at each end of the riser in the same manner as Fig. 1), and 
at least one rotor coupled to the at least one archery limb (rotatable cams 22/24 are coupled to the distal ends of the limbs 18/20 in the same manner as Fig. 1), 
the frame comprises a front surface (riser 202 has a forward/front surface), 
a plane extends through the front surface (a vertical plane may be drawn that extends through the front surface of the riser 202), 
the archery limb support comprises a pivot portion configured to be pivoted about an axis (limb support holder 204 is pivotally coupled by a pivot member at a forward end 206 and an adjustable member 212 at the rear end, Col. 7 lines 20-26),
the axis extends through the plane when the archery limb support is coupled to the archery bow (the horizontal pivotal axis along the fastener and recess extending through the front end 206 of the limb support, which extends across or through a vertical plane defined as extending through the front and rear surfaces of the riser); and 
a position setter operatively coupled to the archery limb support (adjuster (position setter) 212 is operatively coupled to holder 204 at rear end 224 and is rotatable by the user to adjust the position of the limb support relative the riser, Col. 7 lines 50-63), 
wherein the position setter is configured to control a pivoting of the pivot portion relative to the archery bow (the user rotates the body 234 of turnbuckle 212, the limb holder is controllably pivoted relative the riser about pivot 206 to move the rear end 222 towards and away from the riser and change the angle of the pivoting end relative the riser, which is then set for use at the desired pivot position, Col. 7 lines 15-19, 50-63), 
wherein, as a result of the pivoting, the archery limb support is configured to cause the at least one rotor to tilt relative to the frame (adjustment of the limb via the limb holder causes the rotor at the end of the limb to pivot relative a first position, the rotor therefore is tilted more upward or downward (changing the cam orientation, draw weight, tension, and cable entry/exit positions) from a first neutral position relative to the riser).  
In Reference to Claim 2
The archery adjustment device of claim 1, wherein the archery limb support comprises an archery limb holder, wherein the archery limb holder (the limb support 204 has a central area that holds/contacts the inserted limb) comprises: a base portion comprising a base member extending from the base portion (base member 214); and a support portion comprising a seat configured to engage the at least one archery limb (front seat 220a/b and rear seat 226 engage and hold bow limbs therein, Fig. 13-18).
In Reference to Claim 3
The archery adjustment device of claim 2, wherein the pivot portion defines one of: (a) a bore configured to at least partially receive a pivot member; (b) a recess configured to at least partially receive a pivot member; or a (c) channel configured to at least partially receive a pivot member  (a bore/aperture extends horizontally through the front end of the support 206 and riser 208 which receives an axle/fastener therein to allow the limb support to pivot relative the riser, Col. 7 lines 39-43).  
In Reference to Claim 4
The archery adjustment device of claim 1, wherein the position setter comprises one of: (a) a position adjuster; or (b) a position adjuster and a position lock (a position adjuster (rotatable turnbuckle body 234) is frictionally locked by the threaded engagement between the body and the yoke shafts (lock fastener) at 232).  
In Reference to Claim 5
The archery adjustment device of claim 4, wherein: the position adjuster comprises a threaded surface configured to be engaged with part of the archery limb support; and the position lock comprises a fastener configured to inhibit the pivot portion from pivoting relative to the archery bow (the turnbuckle body 234 is frictionally locked by the threaded engagement (forming a fastener) between the body and the yoke shafts at 232).  
In Reference to Claim 7
An archery adjustment device (200, Fig. 13-18) comprising: 
an archery limb support configured to be coupled to an archery bow (limb holder 204 adjustably and pivotally coupled to bow riser 202), wherein: 
the archery bow comprises a front surface (bow riser 202 has a front surface), 
a plane extends through the front surface (a vertical plane may be drawn that extends through the front surface of the riser 202), 
the archery limb support comprises a pivot portion configured to be pivoted about an axis (limb support holder 204 is pivotally coupled by a pivot member at a forward end 206 and an adjustable member 212 at the rear end, Col. 7 lines 20-26), 
the axis extends through the plane when the archery limb support is coupled to the archery bow (the horizontal pivotal axis along the fastener and recess extending through the front end 206 of the limb support, which extends across or through a vertical plane defined as extending through the front and rear surfaces of the riser); and 
a position setter operatively coupled to the archery limb support (adjuster (position setter) 212 is operatively coupled to holder 204 at rear end 224 and is rotatable by the user to adjust the position of the limb support relative the riser, Col. 7 lines 50-63), 
wherein the position setter is configured to control a pivoting of the pivot portion relative to the archery bow (the user rotates the body 234 of turnbuckle 212, the limb holder is controllably pivoted relative the riser about pivot 206 to move the rear end 222 towards and away from the riser and change the angle of the pivoting end relative the riser, which is then set for use at the desired pivot position, Col. 7 lines 15-19, 50-63). 
In Reference to Claim 8
The archery adjustment device of claim 7, wherein the archery limb support comprises an archery limb holder, wherein the archery limb holder comprises: a base portion comprising a base member extending from the base portion (base member 214); and a support portion comprising a seat configured to engage an archery limb of the archery bow (front seat 220a/b and rear seat 226 engage and hold bow limbs therein, Fig. 13-18). 
In Reference to Claim 9
The archery adjustment device of claim 7, wherein the pivot portion defines one of: (a) a bore configured to at least partially receive a pivot member; (b) a recess configured to at least partially receive a pivot member; or a (c) channel configured to at least partially receive a pivot member  (a bore/aperture extends horizontally through the front end of the support 206 and riser 208 which receives an axle/fastener therein to allow the limb support to pivot relative the riser, Col. 7 lines 39-43).  
In Reference to Claim 10
The archery adjustment device of claim 7, wherein the position setter comprises one of: (a) a position adjuster; or (b) a position adjuster and a position lock (a position adjuster (rotatable turnbuckle body 234) is frictionally locked by the threaded engagement between the body and the yoke shafts at 232).  
In Reference to Claim 11
The archery adjustment device of claim 10, wherein: the position adjuster comprises a threaded surface configured to be engaged with part of the archery limb support; and the position lock comprises a fastener configured to inhibit the pivot portion from pivoting relative to the archery bow (the turnbuckle body 234 is frictionally locked by the threaded engagement (forming a fastener) between the body and the yoke shafts at 232).  
In Reference to Claim 12
The archery adjustment device of claim 7, wherein the position setter is configured to extend at least partially through the archery limb support (the position setter 212 has an upper end having a fastener 236 extending through the limb support portion 224, Fig. 18).  
In Reference to Claim 14
A method for manufacturing an archery adjustment device (adjustable limb device/system 200, Fig. 13-18), the method comprising: 
configuring an archery limb support to be coupled to an archery bow (limb holder support 204 pivotally coupled to bow riser 202), wherein: 
the archery bow comprises a front surface (bow riser 202 has a front surface), 
a plane extends through the front surface (a vertical plane may be drawn that extends through the front surface of the riser 202), 
the configuring of the archery limb support comprises configuring a pivot portion to be pivoted about an axis (holder 204 is coupled by a pivot member at a forward end 206, Col. 7 lines 20-26), 
the axis extends through the plane when the archery limb support is coupled to the archery bow (the horizontal pivotal axis extends through the front end 206 that the holder pivots about, which extends across or through a vertical plane defined as extending through the front and rear surfaces of the riser); and 
configuring a position setter to be operatively coupled to the archery limb support (adjuster 212 is operatively coupled to holder 204 at rear end 224 and is rotatable by the user, Col. 7 lines 50-63), wherein the configuring of the position setter comprises configuring the position setter to control a pivoting of the archery limb support relative to the archery bow (the user rotates the body 234 of turnbuckle 212, the limb holder is controllably pivoted relative the riser about pivot 206 to move the rear end 222 towards and away from the riser and set for use at the desired pivot position, Col. 7 lines 15-19, 50-63).  
In Reference to Claim 15
The method of claim 14, wherein: the archery bow comprises at least one rotor coupled to an archery limb and aligned in a neutral position, and as a result of the pivoting, the at least one rotor is tilted relative to the neutral position (adjustment of the limb via the limb holder causes the rotor at the end of the limb to pivot relative a first position, the rotor therefore is tilted more upward or downward (changing the cam orientation, draw weight, tension, and cable entry/exit positions) from a first neutral position relative to the riser).  
In Reference to Claim 16
The method of claim 14, comprising configuring the archery limb support so as to comprise an archery limb holder, wherein the archery limb holder comprises: a base portion comprising a base member extending from the base portion (base 214); and a support portion coupled to the base portion and comprising a seat configured to engage an archery limb of the archery bow (front seat 220a/b and rear seat 226 engage and hold bow limbs therein, Fig. 13-18).  
In Reference to Claim 18
The method of claim 16, wherein the configuring of the pivot portion comprises configuring the pivot portion to define one of: a bore configured to at least partially receive a pivot member; a recess configured to at least partially receive a pivot member; or channel configured to at least partially receive a pivot member (a bore/aperture extends horizontally through the front end of the support 206 and riser 208 which receives an axle/fastener therein to allow the limb support to pivot relative the riser, Col. 7 lines 39-43).  
In Reference to Claim 19
The method of claim 14, wherein the configuring of the position setter comprises configuring the position setter to comprise one of: a position adjuster; or a position adjuster and a position lock (a position adjuster (rotatable turnbuckle body 234) is frictionally locked by the threaded engagement between the body and the yoke shafts at 232).  
In Reference to Claim 20
The method of claim 19, comprising: configuring the position adjuster to comprise a threaded surface configured to be engaged with part of the archery limb support; and configuring the position lock to comprise a fastener configured to inhibit the pivot portion from pivoting relative to the archery bow (the turnbuckle body 234 is frictionally locked by the threaded engagement (forming a fastener) between the body and the yoke shafts at 232).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Batdorf as applied to claim 16 above.
In Reference to Claim 17
Batdorf teaches:
The method of claim 16, comprising configuring the seat so as to be removably coupled to the base portion (the limb pocket support and base are integrally formed, ex. Fig. 13-18).  
Though Batdorf fails to specifically recite that the base and seat portions are formed separately, it would have been obvious to have formed portions of the adjustment system to have been integrally formed as a singular piece or separately coupled in order to allow those pieces to be removed or replaced if broken or damaged and as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
Allowable Subject Matter
Claims 6 and 13 are further objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the archery adjustment device is configured to cause the plane to tilt relative to the vertical axis (rotor tilting laterally) as a result of the pivoting of the pivot portion is not anticipated by or found obvious by the cited prior art. 
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Sims (8,844,508), Dahl (8,281,773), Kronengold (7,784,452), Smith (7,762,245), Andrews (6,712,057) teach similar limb adjustment systems, and Kronengold teaches that a seat portion may be removably formed with the limb holder (62, Fig. 4).  Denton (2016/0091273) and Webster (2020/0355459) teach adjustability of portions of a limb holder along the same plane.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711